DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al (US 2020/0159386).
In regards to claims 18 and 22, Saito discloses a pen state detection circuit that detects a state of an electronic pen including an electrode, on a basis of a signal distribution detected by a capacitance touch sensor including a plurality of sensor electrodes arranged in a plane shape (Figs. 1, 12-13 and paragraphs 35, 74-87),
the pen state detection circuit executing
an acquisition step of acquiring, from the touch sensor, a signal distribution indicating a change in capacitance associated with approach of the electrode (Figs. 1, 12-13 and paragraphs 35, 74-87), and
an estimation step of estimating an instruction position or an inclination angle of the electronic pen from feature values related to the signal distribution by following different 

In regards to claim 19, Saito discloses the pen state detection circuit according to claim 18, wherein
the computation rules are rules for estimating the instruction position or the inclination angle (Figs. 1, 12-13 and paragraphs 35, 74-87), and,
in the estimation step, the instruction position or the inclination angle is estimated by using an estimator in which different learning parameter groups are set according to whether or not the projection position of the electrode interferes with a periphery of the touch sensor (Figs. 1, 12-13 and paragraphs 35, 74-87).

In regards to claim 20, Saito discloses the pen state detection circuit according to claim 18, wherein
the feature values include local feature values related to a local distribution corresponding to sensor electrodes in a number fewer than the number of arranged sensor electrodes exhibiting the signal distribution (Figs. 1, 12-13 and paragraphs 35, 74-87),
the computation rules are rules for calculating the local feature values (Figs. 1, 12-13 and paragraphs 35, 74-87), and,
in the estimation step, the instruction position or the inclination angle is estimated from the local feature values calculated by following different rules according to whether or not the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira et al (US 2016/0077611; submitted by Applicant) in view of Luong (US 2014/0379287; submitted by Applicant).
In regards to claims 1 and 17, Katsurahira discloses a pen state detection circuit that detects a state of an electronic pen including a first electrode, on a basis of a signal distribution detected by a capacitance touch sensor including a plurality of sensor electrodes arranged in a plane shape (Figs. 1-2, 4, 7-16 and paragraphs 46, 55, 67-69, 103-107),
the pen state detection circuit executing
an acquisition step of acquiring, from the touch sensor, a first signal distribution indicating a change in capacitance associated with approach of the first electrode (Figs. 1-2, 4, 7-16 and paragraphs 46, 55, 67-69, 103-107), and

the first feature values include first local feature values related to a first local distribution corresponding to sensor electrodes in a number fewer than the number of arranged sensor electrodes exhibiting the first signal distribution (Figs. 1-2, 4, 7-16 and paragraphs 46, 55, 67-69, 103-107).
Katsurahira does not disclose an estimation step of using a machine learning estimator.
Luong discloses using a neural network model to determine a location of an object (paragraphs 25, 101-107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsurahira with the teachings of Luong, use of a neural network, because it can be continuously improved to also thereby improve the estimation of the position or angle.

In regards to claim 2, Katsurahira discloses the pen state detection circuit according to claim 1, wherein the first local feature values include a certain number of pieces of data regardless of the number of arranged sensor electrodes (Fig. 11 and paragraphs 102-107).

In regards to claim 3, Katsurahira discloses the pen state detection circuit according to claim 1, wherein the first local distribution is a distribution with a relatively large change in capacitance in the first signal distribution (Fig. 14 and paragraph 118).

In regards to claim 4, Katsurahira discloses the pen state detection circuit according to claim 1, wherein
the first feature values further include a reference position (Px, Py) of the first local distribution in a sensor coordinate system defined on a detection surface of the touch sensor (paragraphs 144-147),
the estimator is configured to be capable of executing position computation, with a relative position between the reference position and the instruction position as an output value (paragraphs 144-147), and,
in the estimation step, the relative position is added to the reference position to estimate the instruction position (paragraphs 144-147).

In regards to claim 12, Katsurahira discloses the pen state detection circuit according to claim 4, wherein the estimator is configured to be capable of executing position computation with the first local feature values and the reference position as input values (Fig. 11 and paragraphs 46, 55, 67-69, 103-107).

In regards to claim 14, Katsurahira does not disclose the pen state detection circuit according to claim 1, wherein the machine learning is learning with training using training data obtained by actual measurement or calculation simulation.
Luong discloses wherein the machine learning is learning with training using training data obtained by actual measurement or calculation simulation (paragraphs 101-107).
.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira et al (US 2016/0077611; submitted by Applicant) in view of Luong (US 2014/0379287; submitted by Applicant) in further view of Yamada et al (US 2018/0129314; submitted by Applicant).
In regards to claim 16, Katsurahira and Luong disclose a pen state detection system comprising:
an electronic device including the pen state detection circuit according to claim 1 (Katsurahira: Figs. 1-2, 4, 7-16 and paragraphs 46, 55, 67-69, 103-107; Luong: paragraphs 25, 101-107);
an electronic pen used along with the electronic device (Katsurahira: Figs. 1-2, 4, 7-16 and paragraphs 46, 55, 67-69, 103-107; Luong: paragraphs 25, 101-107).
Katsurahira and Luong do not disclose a server apparatus that is configured to be capable of performing two-way communication with the electronic device and storing learning parameter groups of an estimator constructed on the pen state detection circuit, wherein
the electronic device is triggered by detection of the electronic pen, to request the server apparatus to transmit a learning parameter group corresponding to the electronic pen.
Yamada discloses a server apparatus (external computer) that is configured to be capable of performing two-way communication with the electronic device and storing learning 
the electronic device is triggered by detection of the electronic pen, to request the server apparatus to transmit a learning parameter group corresponding to the electronic pen (paragraph 221).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsurahira and Luong with the teachings of Yamada, using a server to store profiles, because it would allow for a larger amount of profiles to be stored to be able to work with a larger number of styli.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 2020/0159386) in view of Yamada et al (US 2018/0129314; submitted by Applicant).
In regards to claim 21, Saito discloses a pen state detection system comprising:
an electronic device including the pen state detection circuit according to claim 18 (Figs. 1, 12-13 and paragraphs 35, 74-87);
an electronic pen used along with the electronic device (Figs. 1, 12-13 and paragraphs 35, 74-87).
Saito does not disclose a server apparatus that is configured to be capable of performing two-way communication with the electronic device and storing learning parameter groups of an estimator constructed on the pen state detection circuit, wherein
the electronic device requests the server apparatus to transmit a learning parameter group corresponding to the electronic pen when the electronic pen is detected.

the electronic device is triggered by detection of the electronic pen, to request the server apparatus to transmit a learning parameter group corresponding to the electronic pen (paragraph 221).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saito with the teachings of Yamada, using a server to store profiles, because it would allow for a larger amount of profiles to be stored to be able to work with a larger number of styli.

Allowable Subject Matter
Claims 5-11, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 24, 2022